 

Exhibit 10.3

 

LEAK-OUT AGREEMENT

 

June 20, 2017

 

This leak-out agreement (the “Leak-Out Agreement”) is being delivered to you in
connection with an understanding by and among Great Basin Scientific, Inc., a
Delaware corporation (the “Company”), and the person or persons named on the
signature pages hereto (collectively, the “Holder”).

 

Reference is hereby made to (a) the Subscription Agreement, dated June 20, 2017,
by and among the Company and the certain purchasers signatory thereto (the
“Subscription Agreement”), pursuant to which the Holder acquired (i) shares of
Common Stock (“Shares”), (ii) Pre-Funded Warrants to purchase Common Stock
(collectively, the “Pre-Funded Warrants”) and (iii) Warrants to purchase Common
Stock (collectively, the “Warrants” and together with the Shares and Pre-Funded
Warrants, the “Securities”), and (b) the registration statement on Form S-1
(File No. 333-216045), as amended (as so amended, “Registration Statement”).
Capitalized terms not defined herein shall have the meaning as set forth in the
Subscription Agreement.

 

From the date that the undersigned executes the Subscription Agreement (the
“Effective Date”) and ending on and including August 1, 2017 (such period, the
“Restricted Period”), neither the Holder, nor any affiliate (as defined in Rule
405 under the Securities Act, an “Affiliate”) of such Holder which (x) had or
has knowledge of the transactions contemplated by the Subscription Agreement,
(y) has or shares discretion relating to such Holder’s investments or trading or
information concerning such Holder’s investments, including in respect of the
Securities, or (z) is subject to such Holder’s review or input concerning such
Affiliate’s investments or trading (together, the “Holder’s Trading
Affiliates”), collectively, shall sell dispose or otherwise transfer, directly
or indirectly, (including, without limitation, any sales, short sales, swaps or
any derivative transactions that would be equivalent to any sales or short
positions) on any Trading Day during the Restricted Period (any such date, a
“Date of Determination”), Shares or Warrant Shares underlying any Pre-Funded
Warrants or Warrants purchased pursuant to the Subscription Agreement (the
“Warrant Shares”), in an amount more than ___%1 of the trading volume of Common
Stock as reported by Bloomberg, LP for the applicable Date of Determination,
provided that the foregoing restrictions shall not apply to any sales by the
Holder or any of the Holder’s Trading Affiliates at a price equal to or greater
than $0.90 (as adjusted for stock splits, stock dividends, stock combinations,
recapitalizations or other similar events occurring after the date hereof).

 

 





 

1 Pro rata portion of 35% among investors executing Leak-Out Agreements, based
on aggregate Purchase Price.



 

 1 

 

 

Notwithstanding anything herein to the contrary, during the Restricted Period,
the Holder may, directly or indirectly, sell or transfer all, or any part, of
the Shares or the Warrant Shares (the “Restricted Securities”) to any Person (an
“Assignee”) without complying with (or otherwise limited by) the restrictions
set forth in this Leak-Out Agreement, provided that, as a condition to any such
sale or transfer, an authorized signatory of the Company and such Assignee duly
execute and deliver a leak-out agreement in the form of this Leak-Out Agreement
(an “Assignee Agreement”, and each such transfer a “Permitted Transfer”) and,
subsequent to a Permitted Transfer, sales of the Holder and the Holder’s Trading
Affiliates and all Assignees (other than any such sales that constitute
Permitted Transfers) shall be aggregated for all purposes of this Leak-Out
Agreement and all Assignee Agreements.

 

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Leak-Out Agreement must be in writing and shall
be given in accordance with the terms of the Subscription Agreement.

 

This Leak-Out Agreement constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
negotiations, letters and understandings relating to the subject matter hereof
and are fully binding on the parties hereto.

 

This Leak-Out Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Leak-Out
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Leak-Out Agreement shall be binding upon and shall inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

This Leak-Out Agreement may not be amended or modified except in writing signed
by each of the parties hereto.

 

All questions concerning the construction, validity, enforcement and
interpretation of this Leak-Out Agreement shall be governed by Section 10 of
Annex I to the Subscription Agreement.

 

Each party hereto acknowledges that, in view of the uniqueness of the
transactions contemplated by this Leak-Out Agreement, the other party or parties
hereto will not have an adequate remedy at law for money damages in the event
that this Leak-Out Agreement has not been performed in accordance with its
terms, and therefore agrees that such other party or parties shall be entitled
to seek specific enforcement of the terms hereof in addition to any other remedy
it may seek, at law or in equity.

 

 2 

 

 

The obligations of the Holder under this Leak-Out Agreement are several and not
joint with the obligations of any other holder of any of the Securities issued
under the Subscription Agreement (each, an “Other Holder”) under any other
agreement, and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holder under any such other
agreement. Nothing contained in this Leak-Out Agreement, and no action taken by
the Holder pursuant hereto, shall be deemed to constitute the Holder and Other
Holders as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Holder and the Other Holders are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Leak-Out Agreement and the Company
acknowledges that the Holder and the Other Holders are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
this Leak-Out Agreement or any other agreement. The Company and the Holder
confirm that the Holder has independently participated in the negotiation of the
transactions contemplated hereby with the advice of its own counsel and
advisors. The Holder shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Leak-Out
Agreement, and it shall not be necessary for any Other Holder to be joined as an
additional party in any proceeding for such purpose.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that none of the terms offered to any
Other Holder with respect to any restrictions on the sale of Securities
substantially in the form of this Leak-Out Agreement (or any amendment,
modification, waiver or release thereof) (each a “Settlement Document”), is or
will be more favorable to such Other Holder than those of the Holder and this
Leak-Out Agreement. If, and whenever on or after the date hereof, the Company
enters into a Settlement Document, then (i) the Company shall provide notice
thereof to the Holder promptly following the occurrence thereof and (ii) the
terms and conditions of this Leak-Out Agreement shall be, without any further
action by the Holder or the Company, automatically amended and modified in an
economically and legally equivalent manner such that the Holder shall receive
the benefit of the more favorable terms and/or conditions (as the case may be)
set forth in such Settlement Document, provided that, upon written notice to the
Company at any time, the Holder may elect not to accept the benefit of any such
amended or modified term or condition, in which event the term or condition
contained in this Leak-Out Agreement shall apply to the Holder as it was in
effect immediately prior to such amendment or modification as if such amendment
or modification never occurred with respect to the Holder. The provisions of
this paragraph shall apply similarly and equally to each Settlement Document.

 

[The remainder of the page is intentionally left blank]

 

 3 

 

 

[Signature Page to GBSN Leakout]

  

  Sincerely,       great basin scientific, inc.         By:     Name:   Title:

 

Agreed to and Acknowledged:

 

“HOLDER”                 By:     Name:   Title:  

 

 4 

